DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, relevant prior art Qi (U.S. PGPub 2020/0089356) teaches a display panel ([0086]) comprising a first layer (60, [0062]); a touch line layer disposed on the first layer, wherein the touch line layer comprises a first line and a second touch line that are insulated from each other, the first touch line extends along a first predetermined direction, the second touch line extends along a second predetermined direction, and the second touch line is disconnected at an intersection with the first touch line ([0062], touch line 20 with first line 201 and second line 202); a second layer disposed on the first layer on which the touch line layer is disposed wherein the second layer is provided with a first via hole at a position corresponding to a disconnection of the second touch line (Fig. 2(a), black matrix layer 301, [0064], [0068], [0111], Fig. 12, bridge holes 303); and a bridge line disposed on the second layer, wherein thee bridge line is electrically connected to the disconnection via the first via hole to implement that the second touch line is in electrical connection at the intersection (bridge 301, Fig. 2(a), Fig. 3, [0069]-[0070]). Qi does not teach a second inorganic layer disposed on the first inorganic layer on which the touch line layer is disposed, wherein the second inorganic layer is provided with a first via hole at a position corresponding to a disconnection of the second touch line, an organic layer disposed on the second inorganic layer, wherein the organic layer is provided with a second via hole at a position corresponding to the first via hole, and wherein the bridge line is electrically connected via the first and second via holes to the second touch line. Further prior art Yun (U.S. PGPub 2021/0034196) teaches wherein a bridge is formed over a touch dielectric layer which comprises a stacked organic and inorganic layer (Fig. 3, [0058]), but does not teach or suggest wherein the bridge is connected through via holes which are formed at a position corresponding to a disconnection of the touch line it is bridging (Fig. 3, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.